Citation Nr: 1616501	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  09-21 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to December 1987, from October 2003 to April 2004, and from June 2004 to December 2004.  This matter is before the Board of Veteran's Appeals (Board) on appeal from a February 2008 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  A March 2013 rating decision assigned a temporary total (100 percent) convalescence rating for the period from February 15, 2013, until May 31, 2013.

In July 2013, the Board remanded this case for further development.  After reviewing actions of the Agency of Original Jurisdiction, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

For the entire period on appeal, the Veteran's right shoulder disability has been manifested by pain and by motion which is not functionally limited to 90 degrees or less. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.21, 4.71a, Diagnostic Codes 5003, 5200 to 5203 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The record shows that the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice as to the underlying service connection claim for right shoulder disability.  As the appeal of the initial rating is a downstream issue, additional notice is not required.  38 C.F.R. § 3.159(b)(3) (2015); Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, VA has satisfied the duty to notify the Veteran and had satisfied that duty prior to the last readjudication in the April 2014 supplemental statement of the case.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The Veteran has not referred to any additional, unobtained, relevant, or other available evidence.  VA afforded the Veteran a VA examination in September 2013, which included the appropriate findings to allow for a fair adjudication of the appeal, and thus the examination was adequate.  Consequently, the Board finds that the VA has satisfied the duty to assist provisions of law with regards to the claim for an increased initial rating for right shoulder disability.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Initial Rating Claim

The Veteran has been assigned a 10 percent rating for right shoulder disability, as of September 24, 2007 under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  In essence, the RO assigned the 10 percent rating by treating functional impairment due to pain as supporting a 10 percent level of disability.  The Veteran is right-handed.  Therefore, his right arm is considered his dominant or major arm, and the criteria for rating dominant upper extremities will be applied.  38 C.F.R. § 4.69 (2015).

Under Diagnostic Code 5201, a 40 percent rating is assignable for limitation of motion of the arm of the major extremity to 25 degrees from the side.  A 30 percent rating is assigned for limitation of motion of the arm of the major extremity to midway between the side and shoulder level.  A 20 percent rating is assigned for limitation of motion of the arm of the major extremity limited to the shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2015). 

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

The evidence does not show ankylosis, impairment of the humerus, impairment of the scapula, or impairment of the clavicle.  Therefore, the criteria for rating those disabilities are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203 (2015).

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  38 C.F.R. § 4.40 (2015).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015).  Factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity or disuse atrophy.  38 C.F.R. § 4.45 (2015).

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  Where functional loss is alleged due to pain upon motion, the function of the musculoskeletal system and movements of joints must still be analyzed.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

Private medical records show that the Veteran was diagnosed with a right shoulder rotator cuff pathology associated with osteoarthritis of the AC joint in September 2003.  In October 2003 the Veteran underwent rotator cuff repair surgery.  Prior to the surgery, the treating physician noted the Veteran's range of motion (ROM) as 95 percent.  One year post-surgery, the treating physician noted full functional ROM.  In December 2007, the Veteran's right shoulder disability was manifested by a positive impingement test with full ROM.

A January 2008 VA examination report shows ROM of forward flexion to 180 degrees with pain above 90 degrees, and abduction to 180 degrees with pain above 90 degrees.  In addition, the examiner found external rotation to 90 degrees and internal rotation to 50 degrees.  Pain did not limit any ROM.  

March 2008 private medical records note ROM as full for right shoulder flexion, extension, and abduction.  The March 2008 physician also found that cross body motion causes pain, and noted tenderness of the AC joint and lateral subacromial bursa.  In February 2009, the Veteran's private physician noted right shoulder abduction to 160 degrees. 

In a September 2013 VA examination report, the Veteran's right shoulder disability was manifested by ROM of forward flexion to 150 degrees with objective painful motion beginning at 150 degrees, and abduction to 165 degrees with objective painful motion beginning at 165 degrees.  Post repetitive-use testing showed no changes in ROM.  The examiner reviewed diagnostic studies from 2012 which showed degenerative changes affecting the right shoulder.  The September 2013 VA examiner found that the Veteran complained of flare-ups that occur with lifting, pulling and overhead work.  While the Veteran stated that flare-ups cause pain and weakness that significantly increases the limitation on the functional ability of the right shoulder, the examiner stated that, without resorting to pure speculation, he is unable to opine as to the degree of such limitation as the Veteran was not experiencing a flare-up at the time of examination.

After reviewing the evidence, the Board finds that the evidence does not support assignment of a rating higher than 10 percent for the right shoulder disability.  With the exception of the January 2008 examination findings, range of motion testing, whether on clinical testing or on examination, has consistently shown that the Veteran is able to raise the arm far above shoulder level.  Even when his complaints of pain and weakness are factored in, he is able to raise his arm substantially above 90 degrees.  At his September 2013 examination, he was able to raise the arm to 150 degrees, which is where the pain began, and repetitive motion testing did not result in any diminished motion.  The Board notes that the representative contends that the September 2013 examiner did not take into account functional impairment.  The Board finds the representative's contention to lack any basis.  The examiner clearly did address functional impairment.  

Although the January 2008 examiner noted that the Veteran evidenced pain beginning at 90 degrees, when examined just two months later, the Veteran demonstrated full range of shoulder motion.  Subsequent records documented nearly full range of motion.  The Board finds that the January 2008 measurements were an aberration, as they were inconsistent with all the other findings of record.  The Board finds that the January 2008 findings neither establish that the Veteran's right shoulder disability was 20 percent disabling at that time, but improved shortly thereafter, or that the January 2008 findings represents the true severity of the disability.  Rather, the Board finds that the January 2008 measurements were an isolated occurrence that carries little to no evidentiary significance.  Consequently, neither an increased rating nor a staged rating is warranted in this case on the basis of the January 2008 report.

Given that the evidence shows that the Veteran's right shoulder is not functionally impaired to the extent that there is limitation of motion to 90 degrees or less, the Board finds that an increased initial evaluation in excess of 10 percent is not warranted.  The Board points out that inasmuch as only the single right shoulder joint is affected, an increased rating under Diagnostic Code 5003 is also not warranted.
 
As the preponderance of the evidence is against the assignment of any higher rating, the Board finds that the claim for increase must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether an extraschedular rating is warranted.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2015).  Factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2015).

The Board finds that referral for extraschedular consideration is not warranted.  The evidence of record shows that the Veteran's service-connected right shoulder disability is adequately contemplated by the ratings currently assigned.  The primary symptoms of the shoulder disorder are pain, weakness and giving way.  The disorder is currently rated under diagnostic codes based on limitation of motion which, through 38 C.F.R. § 4.40, include consideration of functional impairment from factors such as pain, weakness and giving way.  Consequently, the Board finds that referral for extraschedular consideration is not required.  Although the representative has speculated that the right shoulder disability must impact the Veteran's job in construction, given that the schedular criteria contemplate the right shoulder symptoms, there is no need to consider the downstream consideration of whether there is marked interference with the Veteran's employment or frequent hospitalizations.  38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

The Board lastly notes that the Veteran has not asserted that his right shoulder disability has resulted in unemployment.  Thus, the Board finds that an implied claim for a total disability rating based on unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an initial rating in excess of 10 percent for right shoulder disability is denied.





____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


